Citation Nr: 1016340	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for 
thoracolumbar scoliosis, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to July 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision by the San Juan, 
Puerto Rico Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO confirmed and continued the 20 percent disability rating 
for the Veteran's service-connected thoracolumbar scoliosis.  
The RO in New York, New York currently has jurisdiction over 
the claim.

The Board remanded the case to the RO via the Appeals 
Management Center (AMC), in Washington, DC, in December 2004, 
September 2005, and August 2009.

At this time, the Board again REMANDS the appeal to the RO 
via the AMC.  VA will notify the appellant if further action 
is required.


REMAND

The Board has remanded this case multiple times.  In December 
2004, the Board remanded the case to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board 
instructed that the Veteran be asked to clarify whether he 
wanted a video conference hearing or a Travel Board hearing, 
and that a hearing of the type the Veteran desired be 
conducted.  In May 2005, the Veteran had a Travel Board 
hearing at the RO before a Veterans Law Judge.

In a March 2010 letter, the Board informed the Veteran that 
the Veterans Law Judge who conducted the Veteran's May 2005 
hearing was no longer employed by the Board.  The Board asked 
the Veteran to indicate whether he wanted to have another 
hearing, and if so, the type of hearing.  Later in March 
2010, the Veteran responded that he wanted to appear at a 
hearing before a Veterans Law Judge via video conference at 
the local RO.  Such hearings are scheduled by the RO.

The Board will again remand the case, for the Veteran to 
receive the requested video conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


